Maxwell, J.,
dissenting.
I cannot concur in that portion of the opinion of the court which holds that a school board having made a contract with a teacher for three months service, may at the expiration of two months, at their mere whim or caprice, dimiss the teacher and close the school. Section forty-five of the school law (Gen. Statutes, 968) provides that: “ The director, with the consent and advice of the moderator and treasurer, or one of them, or under their direction if he shall not concur, shall contract with and hire qualified teachers for and in the name of the district, which contract shall be in writing, and shall have the consent of the moderator and treasurer, or one of them, endorsed thereon, and shall specify the wages per week or month, as agreed by the parties, and a duplicate thereof shall be filed in his office; provided, that if the director shall refuse to make and sign such contract when so directed by the moderator and treasurer, then it may be made and signed by the moderator and treasurer.”
*176Section forty-nine provides that: “ The director shall, with the concurrence of the moderator and treasurer, or either of them, provide the necessary appendages for the school-house, and keep the same in good condition and repair during the time school shall be taught in said school-house.”
Section fifty-six provides that: “ The district board shall have the general care of the school, and may - establish all needful regulations for - the management not in conflict with rules prescribed by the superintendent.”
Section eighty-one provides that: “ The county superintendent shall grant certificates in such form as shall be prescribed by the state superintendent of public instruction, licensing as teachers all persons whom, on thorough and full examination, he shall deem qualified in respect to good moral character, learning, and ability to instruct and govern a school.”
Section eighty-two provides that: “The county superintendent may revoke any teacher’s certificate for any reason which would have justified the withholding thereof when the same was given, as for gross negligence of duty, or for incompetency or immorality.”
The law authorizes the employment of such persons only as have passed a satisfactory examination and have received a certificate from the county superintendent, licensing them to teach. A person possessing such certificate may enter into a contract with a school board to teach school for a specified length of time, and unless his certificate is revoked for cause, may enforce such contract against the district.
This is Admitted. But it is contended that although the district will be liable on such contract, yet the board may at any time discharge the teacher without cause, and employ another, or close the school, and that a servant, although hired for a definite period which has not elapsed, may be discharged for cause or without, and cannot con*177tinue the service against the will of the employer. It is conceded that no express authority is given by statute for the exercise of these powers, but it is claimed that it may reasonably be inferred from the authority of the board to have the general care of the school, and to establish needful rules and regulations for the management thereof. It seems to me that this power merely authorizes the school board to provide needful rules and regulations for the government of the school, and whatever is necessary to secure good order and promote the advancement of the school. Had the legislature intended to give school boards authority to discharge teachers at pleasure, it is but reasonable to suppose that such authority would have been given in express terms. The' school boards are mere trustees for the school districts. They possess no powers except such as are expressly given by statute, or are necessarily implied. The district is liable for their acts only when they act within the scope of 'their authority, and is not liable for their torts, and ought not to be required' to pay for the services of teachers discharged by them without sufficient cause. If the person employed by them as a teacher is found not to possess the necessary qualifications to teach, the remedy is by a re-examination of such teacher before the county superintendent. If on such re-examination it is found that such person has not a good moral character, or has not the necessary qualifications in respect to learning or ability to teach, his certificate should be re-voted. But it is said that county superintendents neglect their duty, and that certificates are issued to unworthy persons.. The answer to this statement is, that the law presumes that an officer will properly discharge his duty. A person licensed to teach, who has entered into a written contract to teach school in a certain district for a definite length of time, may reasonably suppose that such contract is as binding on the school dis*178trict as on bimself, and that during tbe existence of such contract he cannot be dismissed merely because a majority of the school board are unreasonable or unjust. In such a case where a teacher is dismissed, the mere payment of the amount due on the contract is no compensation for the injury to his reputation. But the injury is not restricted to the teacher. A school district accustomed to discharge its teachers on trivial pretexts is seldom harmonious, makes but little advancement, and not unfrequently is controlled by the ignorant or vicious. The j udgment of the district court should be affirmed.
Reversed and remanded.